PER CURIAM.
This appeal is from an order of the District Court denying a petition of appellant, Vincente Ramos-Rivera, for a writ of habeas corpus directed to appel-lees, Albert Del Guercio, Acting Director of Immigration and Naturalization, Los Angeles, California, and U. L. Press, Officer in Charge. The petition was purportedly based on 8 U.S.C.A. § 1503(c). It alleged, in substance, that appellant had sought admission to the United States as a citizen thereof, and that the Board of Immigration Appeals had ordered him excluded therefrom. However, it did not appear from the petition that appellant had been issued a certificate of identity under the provisions of 8 U.S.C.A. § 1503(b), or that there had been a final determination by the Attorney General that he was not entitled to such admission. It therefore did not appear from the petition that § 1503(c) was applicable to appellant. Neither did it appear that appellant was in the custody of appellees or either of them. See 28 U.S.C.A. § 2241 et seq. Accordingly, and properly, the petition was denied.
Order affirmed.